Title: From George Washington to Major General William Heath, 14 August 1778
From: Washington, George
To: Heath, William


          
            Dear sir.
            Head Quarters White plains Augt 14th 1778
          
          Within a few days past I have been favoured with your several letters of the 15. 17
            & 25 Ulto and of the 6th Inst.
          Mr Attendorff shall never act as a Major or in any capacity as an officer in the army
            with my consent; and I am much surprised that he should entertain the most distant idea
            that he would be received. His conduct deserves a very different notice.
          With respect to the salt provisions which you mention, Col. Wadsworth, the Commissary
            general had given directions about them before your letter came to hand, and matters of
            this nature are principally left to his management.
          I have no objection to your receiving Major Lithgows resignation, as he appears unfit
            for service and to be very desirous of a discharge. you will use the proper and
            accustomary precautions in like cases respecting a settlement of his accounts.
          I thank you much for your kind wishes. It is natural for you to desire to be in a more
            active scene; but the important objects of your present command, requiring an
            intelligent and attentive officer I do not see how your services can be dispensed
            with.
          I have transmitted a copy of General Phillips’s letter to Congress on the subject of an
            officers going to Canada. This I have never thought
            regular, or given direction in any matter respecting the Convention troops of my own
              accord. Indeed I wish that when there are any points
            in which they are concerned, and which you cannot determine yourself you would make your
            application immediately to them.
          The zeal of the gentlemen volunteers deserves great commendation. I hope their
            exertions will be crowned with success and with all the honor they desire. I am dr Sir
            with great regard & Esteem Your most obt servt
          
            Go: Washington
          
        